Citation Nr: 0325937	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  93-26 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), for the period from 
February 16, 2001, to March 31, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to February 16, 2001.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since April 1, 2003.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to an evaluation greater 
than 30 percent for his service-connected PTSD.  He 
subsequently perfected a timely appeal regarding that 
decision.  During that stage of the appeal, the RO provided 
the veteran a Statement of the Case (SOC) in November 1993 
and a Supplemental Statement of the Case (SSOC) in December 
1996.

In December 1997, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in September 
1998 and July 1999, the RO issued SSOC's, in which it 
continued to deny the veteran's claim of entitlement to an 
increased rating for his PTSD.  The claims folder was then 
returned to the Board.

In an April 2000 decision, the Board denied the veteran's 
claim of entitlement to an evaluation greater than 30 percent 
for his service-connected PTSD.  He subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
attorney filed a Joint Motion for Remand, requesting that the 
Court vacate the Board's April 2000 decision and remand the 
case for further development and readjudication.  In March 
2001, the Court granted the joint motion, vacated the Board's 
April 2000 decision pursuant thereto, and remanded the case 
to the Board.

In March 2002, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was 
subsequently completed, and, in an October 2002 rating 
decision, the RO granted entitlement to a 50 percent 
evaluation for the veteran's PTSD, effective from February 
16, 2001.

Thereafter, in an October 2002 SSOC, the RO denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD, and denied entitlement to an evaluation in excess of 30 
percent prior to February 16, 2001.  The claims folder was 
subsequently returned to the Board.

In September 2003, the veteran's attorney submitted 
additional documentary evidence, which was accompanied by a 
waiver of initial RO consideration.  This evidence has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence establishes that, 
for the period from February 16, 2001, to March 31, 2003, the 
veteran's PTSD was manifested by no more than considerable 
impairment in his ability to establish and maintain effective 
relationships; but not by symptoms such as suicidal ideation; 
obsessional rituals, speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression, 
spatial disorientation; neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.

2.  The competent and probative evidence establishes that, 
for the period from March 9, 1993, to February 16, 2001, the 
veteran's PTSD was manifested by considerable impairment in 
his ability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  For the period from February 16, 2001, to March 31, 2003, 
the schedular criteria for an evaluation in excess of 50 
percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  For the period from March 9, 1993, to February 16, 2001, 
the schedular criteria for an evaluation of 50 percent were 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a September 1982 rating decision, service connection was 
established for PTSD and a 30 percent disability rating was 
assigned.  In decisions dated in July 1985 and June 1990, the 
Board denied entitlement to an increased evaluation for PTSD.

Medical evidence during that period reflected that the 
veteran was hospitalized on several occasions at VA Medical 
Centers (VAMCs) in Salem, Hampton, Decatur, Mountain Home, 
and Bay Pines.  He was given a number of diagnoses during 
these hospitalizations, including PTSD, alcohol abuse, 
depression, and anxiety. He was also found to suffer from a 
personality disorder and bipolar disorder.  During these 
hospitalizations, he also complained of a variety of 
symptomatology, including irritability, mood swings, 
nightmares, and flashbacks.  In a discharge summary dated in 
August 1983, an examiner noted that the veteran had a great 
deal of verbal ability to organize and accomplish, but also 
had narcissistic, self-indulgent, and self-defeating traits, 
and, when met with setbacks and defeats, indulged in alcohol.  
In a discharge summary dated in May 1984, an examiner 
indicated that the veteran's symptoms of PTSD usually 
manifested after he became anxious, nervous, or depressed.  
In a discharge summary dated in April 1987, an examiner found 
that the veteran was markedly impaired, and unable to sustain 
employment.

During a VA examination conducted in May 1988, the veteran 
reported that he suffered from nightmares, nightsweats, 
startled responses, and many job-related problems.  He also 
reported having problems with concentration, interacting with 
other people, and survivor's guilt.  The examiners noted a 
diagnosis of chronic PTSD, moderate.  Thereafter, in a report 
of VA examination dated in December 1989, the examiner noted 
that the veteran seemed to be of above average intelligence, 
and that his cognitive skills seemed unimpaired.  His memory 
was found to be fairly accurate.  However, it was also noted 
that his insight and judgment were both impaired.  The 
veteran reported that he had completed three years of college 
at Jacksonville State University, but had not finished his 
degree because of family responsibilities and mood swings.

A discharge summary dated in March 1990 shows that the 
veteran was found to be clearly employable because of his 
intelligence and skills.  It was noted, however, that this 
conclusion was premised upon the veteran maintaining 
sobriety.  In a November 1990 discharge summary, it was noted 
that the veteran had admitted telling police, while 
intoxicated, that he wished to kill himself.  Upon discharge, 
the veteran was found to be calm, cooperative, alert, and 
well oriented to time, place, and person.  He denied 
suicidal/homicidal ideation, and no evidence was found of 
psychotic symptoms or a thought disorder.

In March 1993, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected PTSD.  In 
support of this claim, he submitted a listing of jobs that he 
had held over the years, which he described as evidence of 
his inability to maintain steady employment.

In April 1993, the RO received additional VA treatment 
records, which were dated from May 1991 to March 1993.  In a 
May 1991 clinical note, it was noted that the veteran had 
participated in an alcohol treatment program.  Records dated 
in November 1992 and March 1993 reflected that the veteran 
was doing well. 

In May 1993, the veteran underwent a VA examination.  He 
reported that he was married and that he was working full-
time as a quality inspector for a furniture warehouse.  The 
veteran stated that he had been working at the warehouse for 
five months and that he was earning six dollars an hour.  He 
also indicated that he had worked in about 30 jobs since 
1985, but that he had been making good money in management-
level positions up until 1982.  The veteran explained that no 
one was willing to take a chance on an employee with PTSD, 
and that the disorder was hurting his chances with respect to 
employment.  The examiner noted that the veteran described 
being depressed quite a bit, and that he had limited energy.  
The veteran reported experiencing intrusive thoughts of his 
service in Vietnam, but denied experiencing suicidal 
ideation, crying spells, hallucinations, or delusions.  He 
also reported being irritable, easily annoyed, socially 
avoidant, and withdrawn, and having no close friends.  The 
examiner found that the veteran's insight was fair, that his 
immediate and recent memory were mildly impaired, that his 
remote memory was intact, that his concentration was 
adequate, and that his abstract thinking and judgment were 
intact.  The examiner noted a diagnosis of PTSD.

In December 1993, the veteran testified at a personal hearing 
before a Hearing Officer at the RO in Roanoke.  He reported 
that he suffered from insomnia as well as nightmares 3 to 4 
times a week.  He indicated that he had served as an infantry 
platoon leader and company commander while in Vietnam, and 
that he suffered from survivor's guilt.  The veteran reported 
that he felt numb with respect to life, that he did not trust 
people, and that he did not socialize with friends or 
neighbors.  He stated that he had attempted suicide once, but 
that the gun had not gone off.  He also stated that he had 
done away with all the guns that he had owned.  In addition, 
the veteran reported that he did not engage in any 
activities, and that his day consisted of getting up, going 
to work, and coming home.  He indicated that he had been 
unable to hold jobs or be promoted because of his PTSD 
symptoms.

The RO subsequently received additional VA medical records, 
some duplicative, which were dated from March 1993 to 
February 1994.  In December 1993, the veteran was noted to be 
doing well on Sertraline.

In August 1994, the veteran underwent another VA examination.  
In the report of that examination, it was explained that the 
veteran had been admitted to the facility for the purpose of 
observation and evaluation of his PTSD, as well as for his 
history of bipolar disorder.  It was determined that he did 
not exhibit PTSD symptoms, such as mania, hypermania, 
suicidal/homicidal ideations, flashbacks, intrusive thoughts, 
agitation, or psychotic behavior.  The examining physician 
found that, during the brief observation of the veteran, his 
PTSD symptoms seemed well controlled on medication, and that 
no symptoms were observed.  The examiner also found that 
there were no symptoms of bipolar disorder.  The examiner 
noted a diagnosis of PTSD by history, and concluded that the 
veteran was able to work.

As noted in the Introduction, above, the Board remanded this 
case to the RO in December 1997 for additional evidentiary 
development.  The Board instructed the RO to request that the 
veteran identify any additional sources of medical treatment 
received for his PTSD.  The RO was also instructed to provide 
the veteran with another VA examination.

Thereafter, in a January 1998 letter, the RO requested the 
veteran to identify all health care providers who treated him 
for his service-connected PTSD.  The RO advised the veteran 
to complete the enclosed authorization forms so that VA could 
obtain the records of his health care providers on his 
behalf.

In accordance with the Board's remand instructions, the 
veteran was again examined in April 1998.  During that 
examination, the veteran reported having worked at a 
furniture company in a low level position for five years, but 
he explained that he could no longer function adequately at a 
management position as he had done in the past.  The examiner 
noted the veteran's chief complaints were nightmares, 
difficulty sleeping, paranoia, social withdrawal, and 
numbness of emotions.  The veteran reported experiencing 
intrusive wartime memories, and that he felt depressed and 
nervous, hopeless, and lacking in energy.  He reported having 
suicidal/homicidal ideation at times, but without intention 
to act upon the ideation.  The examiner found that he did not 
appear to experience panic attacks, obsessive rituals, or 
exaggerated startled responses.  The examiner also noted that 
he denied experiencing crying spells, hallucinations, 
delusions, or flashbacks.  He was found to be generally 
mistrustful of others but not hypervigilant.  It was noted 
that he had difficulties establishing social relationships, 
and that he enjoyed being by himself.  The examiner noted 
that he was not in any group counseling, but that he did see 
a VA physician every three months.  The examiner noted that 
his VA physician's progress notes from January 1997 to 
January 1998 reflected that the veteran worked regularly and 
that he coped adequately with problems, including his wife's 
breast cancer, his mother's death, and various physical 
problems.

In the report, the examiner noted that the veteran's dress, 
grooming, and hygiene were good.  He was found to be alert 
and fully oriented, and his behavior was described as 
appropriate, cooperative, and responsive.  His mood was noted 
to be anxious and depressed, and the examiner found that he 
appeared to be tense.  The examiner also found that he showed 
memory and concentration difficulties.  Clinical evaluation 
revealed that his eye contact was good, and that his speech 
was clear, relevant, and logical.  His affect was described 
as appropriate and normal in range, and his psychomotor 
activity was found to be within normal limits.  There were no 
psychotic abnormalities of perception, thinking, or thought 
content found on examination.  Furthermore, the examiner 
indicated that the veteran's insight was partial, that recent 
memory and concentration were moderately impaired, that 
immediate and remote memories were intact, and that abstract 
thinking and judgment were intact.  The examiner noted a 
diagnosis of PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 60.

In November 1998, the RO received additional statements from 
the veteran and from one of his friends.  In his statement, 
the veteran essentially reiterated his previous contentions 
regarding his condition and the effect that PTSD had on his 
life.  He reported that he continued to suffer from 
nightmares, intrusive thoughts, and social isolation.  In 
addition, he reported that his family also suffered because 
of his behavior due to PTSD.  In a separate statement, a 
friend of the veteran reported that she had known the veteran 
for 71/2 years, and that his mood was up one day and down the 
next.  She explained that, when the veteran's mood did drop, 
it could lapse for months.  She also reported that the 
veteran experienced outbursts of anger and personality 
changes.

In January 1999, the RO received medical records from the 
VAMC in Salem, which dated from December 1990 to November 
1998.  These records also contained treatment notes from the 
Martinsville VA satellite clinic.   The most recent 
Martinsville satellite clinic records, dated in 1998, 
contained findings that the veteran was doing well overall, 
and that his mood ranged from stable to good.  These records 
are negative for any findings of anxiety or 
suicidal/homicidal ideation.  The VA examiners who treated 
the veteran during this period noted GAF scores ranging from 
60 to 70.

In the April 2000 decision, the Board denied the veteran's 
claim of entitlement to an evaluation greater than 30 percent 
for his service-connected PTSD.  The veteran subsequently 
filed a timely appeal to the Court.  While the case was 
pending at the Court, the VA Office of General Counsel and 
the veteran's attorney filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's April 2000 
decision and remand the case for further development and 
readjudication.  In the joint motion, the parties argued that 
the Board had erred by not ensuring that the veteran's claim 
for an increased rating was explicitly adjudicated by the RO 
under both the new and old criteria for evaluating PTSD.

In March 2001, the Court granted the Joint Motion, vacated 
the Board's April 2000 decision pursuant thereto, and 
remanded the case to the Board.

Thereafter, in March 2002 the Board remanded this case to the 
RO for additional evidentiary development.  In accordance 
with the Court's March 2001 Order and the Joint Motion, the 
Board instructed the RO to specifically and expressly 
consider the veteran's claim under the rating criteria in 
effect both prior to and as of November 7, 1996.  The Board 
also instructed the RO to obtain the veteran's VA treatment 
records since November 1998, and to provide him with another 
VA examination.

In a letter dated in March 2002, the RO issued a letter to 
the veteran in regard to a separate claim of entitlement to 
service connection for diabetes mellitus.  In that letter, 
the RO advised the veteran of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The RO explained that, 
under that law, it had a duty to obtain evidence in support 
of his claim.  The RO noted several examples of the types of 
evidence that it had a duty to obtain on his behalf, such as 
private medical records, reports of VA examinations, and 
records from other Federal agencies.  The RO advised the 
veteran that he must give enough information about such 
records to allow them to request the records on his behalf.

In accordance with the Board's remand instructions, the RO 
subsequently obtained the veteran's most recent VA treatment 
records.  These records show that, in April 1999, the veteran 
reported experiencing shortness of breath, which a physician 
apparently told him might be due to anxiety.  Subsequent VA 
treatment records dated throughout 1999 and 2000 appear to 
pertain primarily to treatment received for various physical 
problems.  In February 2001, the veteran reported that he was 
continuing to have significant problems with his PTSD.  He 
explained that he had difficulty sleeping, and not an hour 
went by when he did not think about Vietnam.  He also 
reported that he was bothered by nightmares, and that his 
symptoms affect him both socially and occupationally.  It was 
noted that he was currently not working because the plant in 
which he was employed was shut down for a week.  The veteran 
indicated that he did not know how much longer he would be 
able to function at work.  His mood was found to be 
dysthymic, but he reportedly denied any suicidal or homicidal 
ideation.  The VA examiner noted a GAF score of 45.

In a May 2001 VA clinical note, it was noted that the veteran 
was sleeping well except for occasionally being awakened up 
by hip pain.  His mood was found to be neutral, and he denied 
experiencing any suicidal or homicidal ideation.  The 
examiner noted a GAF score of 50.  In a November 2001 
clinical note, an examiner indicated that the veteran 
continued to deny experiencing any suicidal or homicidal 
ideation.  No psychotic symptomatology was observed.  The 
examiner noted a GAF score of 55.  In a March 2002 clinical 
note, mental status examination was found to be fairly benign 
with no evidence of suicidal or homicidal ideation, and no 
evidence of a psychosis.  The examiner noted that there were 
no acute stressors in his life other than trying to recover 
from a hand injury after cutting himself with a tablesaw by 
accident.  The examiner noted a diagnosis of PTSD, remote 
history of alcohol dependence, and probable bipolar disorder.  
The examiner noted that he was currently disabled due to a 
hand injury, and that a GAF score of 60 was warranted.

In September 2002, the veteran underwent another VA 
examination.  It was noted that he had a history of alcohol 
abuse, but that he had stopped twelve years ago, with no 
relapse.  The veteran reported experiencing a number of 
current symptoms, including daily intrusive recollections, 
nightmares that varied from once to five times a week, 
persistent avoidance to stimuli, feelings of detachment and 
estrangement from others, difficulty sleeping, 
hypervigilance, and anger outbursts.  He also described 
himself as an impulsive person with a history of mood swings.  
It was noted that he had a history of impulsive acts, such as 
quitting jobs and spending money unwisely.  The examiner 
indicated that the veteran had been married for eleven years, 
and that he had been out of work for the past 18 months or so 
due to hip surgery.  The veteran reported that he visited his 
sister sometimes and that he had one friend whom he saw 
sometimes, but that he otherwise spent his time by himself.  
It was noted that he had trouble controlling his temper at 
times, and that he could not stay out of conflict with 
others.  He stated that he was irritable much of the time and 
that he did not trust anyone, even his wife.  

Examination showed the veteran to be alert and oriented with 
no evidence of cognitive dysfunction.  He was noted to be 
cooperative with no abnormal movements or mannerisms.  The 
examiner determined that his speech was somewhat rapid, but 
that he was able to interrupt him when necessary.  The 
veteran's mood was described as being "on edge", and his 
affect was found to be somewhat shallow, with little 
emotional variability.  The examiner determined that his 
thought processes were circumstantial and tangential at 
times, but that he displayed no delusions or paranoia.  He 
denied experiencing any suicidal or homicidal ideation, but 
admitted to having frequently experienced such thoughts in 
the past.  His insight and judgment were found to be fair.  
The examiner noted diagnoses of PTSD and cyclothymia, and 
assigned a GAF score of 48.  The examiner concluded that the 
veteran did not have bipolar disorder, but that he did 
experience mood swings that would qualify as a cyclothymic 
disorder.  The examiner determined that the veteran did have 
significant disability, which was reflected in the GAF score 
of 48, and that his lack of trust, inability to function 
optimally in an interpersonal/group session, avoidance, and 
withdrawal from social contact would qualify as serious 
impairment in social functioning.  The examiner explained 
that he might be able to function slightly higher in an 
occupational setting if he were able to work independently, 
but that his irritability and hyperarousal symptoms would 
continue to limit him in many respects.

Thereafter, in the October 2002 rating decision, the RO 
granted entitlement to a 50 percent evaluation for the 
veteran's PTSD, effective from February 16, 2001.

In the SSOC dated in October 2002, the RO denied entitlement 
to an evaluation in excess of 50 percent for PTSD, and denied 
entitlement to an evaluation in excess of 30 percent prior to 
February 16, 2001.  In that SSOC, the RO also set forth the 
provisions of 38 C.F.R. § 3.159, which is one the 
implementing regulations of the VCAA.  The RO also explicitly 
adjudicated the veteran's claim under both the new and old 
criteria for evaluation PTSD.  The claims folder was 
subsequently returned to the Board.

In September 2003, the veteran's attorney submitted a June 
2003 letter from the veteran's treating psychiatrist, Dr. 
P.R., directly to the Board.  In this letter, the 
psychiatrist indicated that he had been treating the veteran 
since April 2003, and that the veteran experienced recurring 
nightmares, dreams, and flashbacks on a regular basis despite 
being given medications for his symptoms.  Dr. P.R. noted 
that the veteran also experienced increased arousal, 
difficulty sleeping, irritability, hypervigilance, and 
exaggerated startled response.  It was further noted that the 
veteran had significant problems interacting in social 
situations, and that his nervous condition made it impossible 
to carry on any task.  The psychiatrist explained that the 
veteran's symptoms were frequently triggered by loud noises, 
the sound of gunfire, and crowded situations.  The 
psychiatrist found that he also suffered from bipolar 
disorder, and that his symptoms greatly interfered with his 
functioning and his ability to complete tasks at work.  Dr. 
P.R. concluded that the veteran had severe PTSD, that he had 
shown very little improvement despite aggressive treatment, 
and that his rapid deterioration and present condition made 
it impossible for him to maintain any type of gainful 
employment.

II.  Legal Analysis

A.  Preliminary Matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See Holliday v. Principi, supra; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether yet another remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC issued in November 1993, the SSOCs issued 
in December 1996, September 1998, July 1999, and October 
2002, and correspondence from the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Specifically, he has 
been advised that, in order to warrant an increased 
evaluation for his PTSD, the evidence of record must 
establish that the regulatory criteria for an increased 
evaluation have been met.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In this regard, the Board notes the January 1998 letter in 
which the RO advised the veteran to identify all health care 
providers who treated him for his PTSD.  The Board also notes 
the March 2002 letter in which the RO advised the appellant 
as to VA's duty to assist him in obtaining that evidence that 
he identifies.  Also, in the March 2002 SSOC, the RO advised 
the veteran once again as to the criteria used for rating his 
disability, and as to the provisions of the 38 C.F.R. § 3.159 
(2002), which explain both the appellant's and VA's 
responsibilities under that regulation and the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  As discussed in the Factual Background, the RO has 
obtained the veteran's complete VA treatment records, and the 
record reflects that the veteran was provided with numerous 
VA examinations, including the most recent examination 
conducted in September 2002.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to an evaluation in excess of 50 percent for 
the period from
February 16, 2001, to March 31, 2002, to include the issue of 
entitlement
to an evaluation in excess of 30 percent prior to February 
16, 2001

The veteran is seeking entitlement to an increased evaluation 
for his service-connected PTSD.  He essentially contends that 
the disability evaluations currently assigned do not 
adequately compensate him for the severity of his service-
connected disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52,695 (Oct. 8, 1996) (now codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.

In accordance with the instructions contained in the Joint 
Motion and the Board's March 2002 Remand, the RO adjudicated 
the veteran's claim under both the old and the revised 
regulations in the October 2002 SSOC.  Thus, the Board finds 
that we may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA criteria for evaluating PTSD 
provided ratings as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community. Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior. 
Demonstrably unable to obtain or retain 
employment.

70% - Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% - Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the criteria read as follows:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long- term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30% - Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

In accordance with the Court's holding in Karnas, supra, the 
Board has considered the veteran's claim under both the 
current and the former schedular criteria in order to 
determine which version is most favorable to him.  See 
Karnas; VAOPGCPREC 3-2000.  After reviewing the complete 
record, and for the reasons and bases set forth below, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 50 percent evaluation 
prior to February 16, 2001, under the former schedular 
criteria.  The Board further finds that the preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 50 percent under both the current and former 
schedular criteria for the period from February 16, 2001, to 
March 31, 2003.  

As noted above, the veteran's attorney recently submitted a 
June 2003 letter from the veteran's treating VA psychiatrist.  
In that letter, the psychiatrist explained that he had been 
treating the veteran since April 2003, and that he believed 
him to be unemployable as a result of his service-connected 
PTSD.  Because the Board believes that the level of 
disability described in this letter appears to be greater 
than that demonstrated by earlier medical evidence in the 
record, we find that it is appropriate to address the issue 
of entitlement to an increased evaluation for the period 
since April 1, 2003, in a separate discussion.  Accordingly, 
this matter will be addressed in greater detail in the remand 
portion of this decision.

1.  Old criteria

In regard to the old criteria, the Board finds that, for the 
entire period prior to March 31, 2003, the veteran's PTSD was 
manifested by considerable impairment in his ability to 
establish and maintain effective relationships.  We believe 
this conclusion to be consistent with the findings of the 
September 2002 VA examiner, who determined that the veteran's 
symptomatology was sufficient to qualify as serious 
impairment in social functioning.  Although the examiner 
noted that he might be able to function slightly higher in an 
occupational setting if he were able to work independently, 
the examiner also noted that his irritability and 
hyperarousal symptoms would continue to limit him somewhat in 
that regard.

The Board believes the report of the veteran's September 2002 
examination to be essentially consistent with the reports of 
previous VA examinations conducted throughout the previous 
decade.  For example, in the report of his April 1998 VA 
examination, it was noted that the veteran experienced 
difficulties in establishing social relationships and that he 
spent a great deal of time alone.  In addition, in the report 
of his May 1993 VA examination, it was noted that the veteran 
was socially avoidant and withdrawn, and that he had no close 
friends.  Similar findings regarding the veteran's limited 
interaction are noted throughout his VA treatment records.  
In light of this evidence, the Board finds that the veteran's 
PTSD has been manifested during this period by considerable 
impairment in his ability to establish and maintain effective 
relationships, which is consistent with a 50 percent 
evaluation under the old criteria.  Accordingly, the Board 
concludes that the criteria for a 50 percent evaluation for 
PTSD were met from March 9, 1993, which is the date on which 
the veteran filed his claim for an increased rating, until 
March 31, 2003.

As noted above, the general rule with respect to the 
effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than 
the date of receipt of application therefore."  38 U.S.C.A. 
§ 5110(a); see also 38 C.F.R. § 3.400(o)(1) (2002).  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991); see also 
38 C.F.R. § 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 
125 (1997).

Accordingly, the Board has considered whether it is factually 
ascertainable in the record that an increase in disability 
occurred at an earlier date within the one year period prior 
to his March 1993 claim.  See 38 C.F.R. § 3.400(o)(2).  
However, while the record reflects that the veteran did 
receive regular treatment at a VA Mental Health Clinic from 
March 1992 to March 1993, the records of that treatment do 
not support the assignment of an evaluation in excess of 30 
percent during that period.  In this regard, the Board notes 
that, although the veteran reported experiencing difficulties 
at work due to his PTSD, it appears that he was able to 
maintain employment throughout most of that period.  
Moreover, there is very little discussion in those treatment 
records regarding the veteran's ability to maintain or 
establish relationships.  However, in a February 1993 
clinical note, it was noted that his marriage was going well.  
In addition, in clinical notes dated in August 1992, it was 
noted that the veteran had recently invited his son to come 
live with him and that he was going to help him find a job.  
Thus, the medical evidence of record from the one-year period 
prior to March 1993 suggests that the veteran's PTSD was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Accordingly, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent prior to March 9, 1993.

The Board has also considered whether an evaluation in excess 
of 50 percent is warranted at any time from March 1993 to 
March 2003 under the old schedular criteria.  However, having 
reviewed the record, we find that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 50 percent under the old criteria.  In reaching that 
conclusion, we have found the most probative evidence to be 
the reports of the numerous VA examinations conducted 
throughout that decade, as well as the VA treatment records 
currently associated with the record.

In this regard, the Board notes the report of the veteran's 
May 1993 VA examination, in which it was noted that the 
veteran was experiencing intrusive thoughts, depression, 
irritability, social avoidance, and limited energy, but that 
he was not experiencing hallucinations, delusions, crying 
spells, or suicidal ideation.  Although it was noted that the 
veteran had reported having difficulty maintaining 
employment, he apparently was employed at a furniture 
warehouse at that time.  Furthermore, although his immediate 
and recent memory were described as being mildly impaired, 
his remote memory was found to be intact, and his abstract 
thinking and judgment were also found to be intact.

The Board believes these findings to be consistent with the 
assignment of no more than a 50 percent evaluation under the 
old criteria.  We also believe these findings to be 
consistent with the findings reported on the veteran's 
subsequently VA examinations.  For example, in the report of 
an August 1994 VA examination, it was noted that he was not 
exhibiting PTSD symptoms such as suicidal or homicidal 
ideations, flashbacks, agitation, or psychotic behavior.  The 
examiner found that his symptoms were well controlled and 
that he was able to work.  

During another VA examination in April 1998, it was noted 
that the veteran was experiencing a variety of symptoms, such 
as nightmares, difficulty sleeping, social withdrawal, 
intrusive memories, and depression.  However, the Board 
believes that these symptoms are already contemplated by the 
50 percent evaluation assigned above.  The examiner further 
found that the veteran was not experiencing more severe 
symptoms, such as panic attacks, obsessive rituals, crying 
spells, delusions, flashbacks, or hallucinations.  That 
examiner also reviewed the veteran's treatment records 
throughout the year prior to the examination, and concluded 
that the veteran was able to work regularly and that he had 
coped adequately with various personal problems, such as his 
wife's breast cancer and his mother's death.  Although the 
veteran reported experiencing some suicidal or homicidal 
ideation, he indicated that he had never had any intention to 
act on those thoughts.

Thereafter, in the report of his final VA examination in 
September 2002, it was noted that he was experiencing various 
symptoms, such as intrusive memories, nightmares, 
hypervigilance, and anger outbursts.  However, he denied 
experiencing any suicidal or homicidal ideations, and he 
displayed no delusions or paranoia.  His thought processes 
were noted to be circumstantial and tangential at times, but 
he was also found to be alert and oriented, as well as 
cooperative throughout the examination.  As discussed in 
detail above, the examiner determined that the veteran's 
symptomatology was sufficient to qualify as serious 
impairment in social functioning with the ability to function 
only slightly higher in an occupational setting if he were 
able to work independently.  However, the Board believes that 
this degree of symptomatology is already contemplated by a 50 
percent evaluation.  In essence, we believe that the findings 
noted in this report are consistent with no more than a 50 
percent evaluation under the old criteria for considerable 
industrial impairment and considerable impairment in his 
ability to establish and maintain effective relationships.

Under the old regulation, the finding of only one of the 
criteria listed for a total rating in Diagnostic Code 9411 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Accordingly, 
the Board has considered whether the veteran would be 
entitled to a 100 percent evaluation based upon a 
demonstrated inability to maintain employment.  Certainly, 
the record establishes that the veteran has changed jobs 
quite often over the past two decades, and that his 
symptomatology has made it difficult for him to maintain 
employment at the same job for long periods.  However, the 
record also reflects that the veteran has consistently 
demonstrated the ability to find new employment, and that 
both August 1994 and September 2002 VA examiners suggested 
that he was not totally unemployable as a result of his PTSD.  
As these were the only two VA examiners who specifically 
addressed the veteran's employability during the ten-year 
period between March 1993 and March 2003, the Board finds 
their opinions to be the most probative evidence of record on 
that issue.

The Board recognizes that there is evidence of record showing 
that, prior to 1992, physicians had specifically found that 
the veteran was unable to maintain employment.  For example, 
in a discharge summary dated in April 1987, an examiner found 
that the veteran was markedly impaired, and unable to sustain 
employment.  However, the Board finds that such opinions, 
which were associated with the record prior to 1992, are less 
probative in determining the severity of the veteran's PTSD 
than those that were associated with the record since he 
filed his claim in March 1993. 

The Board is also cognizant that there is some degree of 
fluctuation apparent in the veteran's symptomatology over the 
last 10 years.  This fluctuation is especially evident from 
the various GAF scores that have been assigned over the last 
several years.  In this regard, we note that such scores have 
ranged from as low as 45, which is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, to as high as 60, which is indicative 
of only moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, having 
considered the various findings noted in the reports of his 
VA examinations, as well as the veteran's own testimony and 
the contents of his VA treatment records, the Board concludes 
that the weight of the evidence supports the assignment of a 
50 percent evaluation, and no more, under the old version of 
DC 9411 for the period from March 9, 1993, to March 31, 2003. 

2.  New criteria

In regard to the new criteria, the Board again notes that, 
when there is a change in regulations, the retroactive reach 
of the revised regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(contemplating an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  Thus, 
because the new criteria for PTSD became effective November 
7, 1996, the Board concludes that there is no basis upon 
which to assign an increased evaluation based on those 
criteria before that date.  


However, the Board has considered whether an evaluation in 
excess of 50 percent is warranted, based upon those criteria 
only, for the period from November 7, 1996, to March 31, 
2003.  In this regard, we find the most probative evidence of 
record for this period to be the reports of VA examinations 
conducted in April 1998 and September 2002, as well as the VA 
treatment records dated throughout that period.  These 
records establish that, during this period, the veteran's 
service-connected PTSD was not manifested by obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant, or near-
continuous panic or depression affecting the ability to 
function.  Although the veteran did report experiencing 
irritability and anger outbursts, there is no indication that 
these outbursts were ever manifested by periods of violence.  
Similarly, although the veteran also reported during his 
April 1998 VA examination that he had experienced suicidal 
thoughts, he explained that he had not had any intent to act 
upon those thoughts.  He subsequently reported, during his 
September 2002 examination, that he had no suicidal ideation.  
These records also establish that he did not experience 
spatial disorientation or neglect of personal appearance and 
hygiene. 

Furthermore, the evidence of record does not establish that 
the veteran's PTSD was ever manifested during that period by 
a total inability to establish and maintain effective 
relationships.  Although he described himself as socially 
avoidant and withdrawn, the record reflects that he was 
married, that he did have at least one close friend with whom 
he spent time, and that he was also able to maintain 
employment throughout most of that period.  

The Board is cognizant that the evidence establishes that the 
veteran's PTSD is manifested during this period by symptoms 
such as mild memory loss, disturbances of motivation and 
mood; difficulty in establishing effective work and social 
relationships, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.  However, we believe that 
these symptoms are already contemplated by the assignment of 
a 50 percent evaluation under the new criteria.  


For these reasons, the Board concludes that the preponderance 
of the competent and probative evidence is against finding 
that an increased evaluation is warranted under the new 
version of DC 9411 for the period from November 1996 to March 
2003.

3.  Conclusion

In summary, the Board concludes that the record before us 
supports the assignment of a 50 percent evaluation prior to 
February 16, 2001.  To this extent, the benefits sought on 
appeal are granted.  The Board further concludes, however, 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 50 percent under 
both the current and former schedular criteria from March 9, 
1993, to March 31, 2003.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, for the period from February 16, 2001, to March 31, 
2003, is denied.

For the period prior to February 16, 2001, an increased 
evaluation, 50 percent, for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

As discussed in detail above, while the appeal was pending 
before the Board, the veteran's attorney recently submitted a 
June 2003 letter from Dr. P.R., the veteran's treating VA 
psychiatrist.  In that letter, the psychiatrist explained 
that he had been treating the veteran since April 2003, and 
that he believed the veteran to be unemployable as a result 
of his service-connected PTSD.  

In light of Dr. P.R.'s letter, the Board finds that a remand 
of the issue of entitlement to an evaluation in excess of 50 
percent for PTSD since April 1, 2003, is necessary, so that 
the RO can obtain the records of the veteran's treatment with 
that psychiatrist.  Furthermore, the Board also finds that 
the RO should provide the veteran with another VA psychiatric 
examination so that a physician can more thoroughly address 
the matter of whether the veteran is currently unable to 
maintain gainful employment due to his service-connected 
PTSD.

Accordingly, this case is remanded for the following action:

1.  The RO should obtain all available 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Salem, Virginia, since April 1, 2003 , 
including those relating to any treatment 
received from Dr. P.R., his current VA 
psychiatrist.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the current 
nature and severity of his PTSD.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted.  The examiner should address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to the service-connected PTSD.  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV, 
and assign a GAF score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.  The examiner 
should also be asked to specifically 
discuss the impact of the veteran's PTSD 
upon his ability to secure or maintain 
substantially gainful employment.  The 
report of examination should be 
associated with the veteran's claims 
folder.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 50 percent for the period on 
and after April 1, 2003.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the appellant 
and his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

